                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-233-MOC-DCK

 SIEMENS POSTAL, PARCEL AND                           )
 AIRPORT LOGISTICS LLC,                               )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 PTERIS GLOBAL (USA) INC., and                        )
 PTERIS GLOBAL LIMITED,                               )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 49) filed by T. Richmond McPherson, III, concerning Shaun

W. Hassett on October 10, 2019. Shaun W. Hassett seeks to appear as counsel pro hac vice for

Plaintiff Siemens Logistics LLC. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 49) is GRANTED. Shaun W. Hassett

is hereby admitted pro hac vice to represent Plaintiff Siemens Logistics LLC.

         SO ORDERED.


                                       Signed: October 10, 2019
